903 So. 2d 1047 (2005)
Virginia J. SINK and Deborah Cross, Appellants,
v.
EMERALD HILL OWNERS ASSOCIATION, INC., a Florida Corporation, Appellee.
No. 1D04-0903.
District Court of Appeal of Florida, First District.
June 17, 2005.
W. Dexter Douglass and Thomas P. Crapps, Douglas Law Firm, P.A., Tallahassee, for Appellants.
Gary A. Shipman and David H. Milam, Dunlap, Toole, Shipman and Whitney, Tallahassee, for Appellee.
*1048 PER CURIAM.
Appellants Virginia J. Sink and Deborah Cross appeal an award of attorneys' fees and costs based upon a proposal for settlement made by appellee Emerald Hills Owners Association, Inc., pursuant to Florida Rule of Civil Procedure 1.442, and section 768.79, Florida Statutes. We reverse because the proposal for settlement was invalid in that it failed to state with sufficient particularity the terms of the release upon which the settlement offer was conditioned. See Fla. R. Civ. P. 1.442(c)(2)(C) & (D) (stating that all relevant conditions and non-monetary terms of the proposal must be stated with particularity); Connell v. Floyd, 866 So. 2d 90, 92 (Fla. 1st DCA 2004) (stating that "a proposal for settlement should be as specific as possible, leaving no ambiguities, so that the recipient can fully evaluate its terms and conditions").
REVERSED.
DAVIS, LEWIS and POLSTON, JJ., concur.